Citation Nr: 0835253	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  05-30 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hypertension on a 
secondary basis.

2.  Entitlement to service connection for coronary artery 
disease on a secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the Regional 
Office (RO) that denied the veteran's claims for service 
connection for hypertension and coronary artery disease as 
secondary to the veteran's service-connected post-traumatic 
stress disorder (PTSD).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection is in effect for, among other 
disabilities, PTSD.

2.  The veteran's hypertension is related to his service-
connected PTSD. 

3.  The veteran's coronary artery disease is related to his 
service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for establishment of service connection for 
hypertension have been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.310 (2007).

2.  The criteria for establishment of service connection for 
coronary artery disease have been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

As explained below, the Board has found the evidence 
currently of record to be sufficient to establish the 
appellant's entitlement to the benefit sought on appeal.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. § 3.159 
(2007).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The regulations provide that service connection is warranted 
for disability which is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that effective October 10, 2006, 38 
C.F.R. § 3.310 was amended; however, under the facts of this 
case the regulatory change does not impact the outcome of the 
appeal

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The veteran has been granted service connection for PTSD, 
evaluated as 70 percent disabling; residuals of a gunshot 
wound of the left leg, evaluated as 10 percent disabling; and 
for scar, residuals of a right hernia, evaluated as 
noncompensable.  The combined schedular rating is 70 percent, 
and the veteran has been determined to be unemployable due to 
his service-connected disabilities since April 2003.

The veteran was admitted to a VA hospital in June 1990 with 
complaints of left-sided chest pain, crampy type, with 
radiation down his left arm.  He described the severe cramps 
having had a similar type of chest pain over the previous 
year, and was mostly related to exertion.  He had a strong 
family history of coronary artery disease, and was an ex-
smoker.  An electrocardiogram showed no significant 
arrhythmias and remained asymptomatic, without evidence of 
evolutionary changes of acute myocardial infarction.  The 
pertinent diagnoses were chest pain, acute myocardial 
infarction ruled out, and exertional angina with coronary 
artery disease.  

VA outpatient treatment records show that the veteran was 
reported to be on Nitroglycerin when he was seen in August 
1991.  His blood pressure was 132/90 when seen in September 
1992, and the assessment was coronary artery disease, with 
possible single vessel disease.  It was noted in May 1997 
that the veteran was essentially asymptomatic with respect to 
coronary artery disease, but his blood pressure was slightly 
elevated.  An assessment of hypertension was given in July 
2003. 

A private physician reported in June 2004 that the veteran's 
hypertension was likely related to PTSD.

In September 2008, a medical consultant for the veteran's 
representative provided a statement concerning the 
relationship between the veteran's service-connected PTSD and 
coronary artery disease and hypertension.  The consultant, a 
physician, noted that she reviewed the veteran's claims 
folder and pertinent medical records.  She summarized the 
risk factors for hypertension and coronary artery disease.  
She observed that stress can play a role in the development 
and/or exacerbation of hypertension, as well as coronary 
artery disease, and that the greater the stress, as was 
evidenced in this case, the greater the impact on these 
conditions.  She stated that it was reasonable to conclude 
that the veteran's stress situation either contributed to the 
development or exacerbation of hypertension, and the mental 
stress associated with his psychiatric condition might have 
played a role in the development of coronary artery disease.  
Therefore, the physician opined that it was at least as 
likely as not that the significant stress situation 
associated with the veteran's PTSD contributed to the 
development of or exacerbation of hypertension and, in 
addition, had both a direct effect as well as an indirect 
effect via hypertension on the development of coronary artery 
disease.

In light of the fact that this opinion was predicated on a 
review of the claims folder, and given that there is no 
medical opinion to the contrary, the Board concludes that the 
preponderance of the evidence supports the claim for service 
connection for hypertension and coronary artery disease.  


ORDER

Service connection for hypertension and for coronary artery 
disease is granted.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


